Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-13-2008

USA v. Newbury
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1736




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Newbury" (2008). 2008 Decisions. Paper 1233.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1233


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL


                          IN THE UNITED STATES COURT
                                   OF APPEALS
                              FOR THE THIRD CIRCUIT


                                      NO. 06-1736


                           UNITED STATES OF AMERICA

                                            v.

                              ROBERT LEE NEWBURY,
                                    Appellant




                           On Appeal From the United States
                                      District Court
                             For the District of New Jersey
                          (D.C. Crim. Action No. 05-cr-00088)
                          District Judge: Hon. Mary L. Cooper


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     May 9, 2008

                 BEFORE: BARRY and STAPLETON, Circuit Judges,
                            and RESTANI,* Judge

                             (Opinion Filed: May 13, 2008)




*Hon. Jane A. Restani, Chief Judge, United States Court of International Trade, sitting by
designation.
                                OPINION OF THE COURT




STAPLETON, Circuit Judge:

       Appellant Robert Newbury pled guilty to filing a false claim with the September

11 Victims’ Compensation Fund. At sentencing, he sought a downward departure or, in

the alternative, a variance. The government opposed this application. The District Court

sentenced Newbury to 30 months of imprisonment, which was as the bottom of the

advisory Guidelines range. Before us in this appeal, he insists that this sentence was

unreasonable because he presented a “unique prospect of rehabilitation” and because the

District Court placed “undue emphasis on the generic need for deterrence and

retribution.” We will affirm.

       The sentencing judge conducted Newbury’s sentencing hearing and reached her

ultimate conclusion in strict and sensitive accord with the governing law articulated in

Rita v. United States, 127 S. Ct. 2456 (2007), and our decision in United States v. Cooper,

437 F.3d 324 (3d Cir. 2006). She explained the reasoning behind her decision at some

length. That explanation (1) expressly recognized that the Guideline range was advisory

only and that she was authorized to grant Newbury’s probation request, (2) discussed the

relevant § 3553(a) factors, including express reference to, and evaluation of, each of his

arguments based on his “history and characteristics,” (3) advised the parties that she was

                                             2
confident that specific deterrence was not necessary, and (4) after weighing the relevant §

3553(a) factors, indicated that a sentence at the bottom of the Guideline range would

reflect the seriousness of the offense, promote respect for the law, and provide just

punishment and adequate general deterrence. The sentencing judge also expressly

assured Newbury that she believed his sentence was no greater than necessary to serve

those objectives.

       “[W]e must decide . . . whether the district judge imposed the sentence . . . she did

for reasons that are logical and consistent with the factors set forth in section 3553(a).”

Cooper, 437 F.3d at 330 (quoting United States v. Williams, 425 F.3d 478, 481 (7th Cir.

2005)).1 We conclude that she did. The judgment of the District Court will be affirmed.




   1
    While we lack jurisdiction to review the District Court’s denial of a departure, we do
have jurisdiction to review the reasonableness of the sentence imposed. Cooper, 437 F.3d
at 332-33.

                                              3